By JUDGE DONALD H. KENT
The complainant has filed a motion for a declaratory judgment seeking an order declaring that the landowner has vested rights with respect to allowable building height by reason of an approved site plan and declaring that, on appeal of the site plan approval, City Council must evaluate the site plan applying the zoning law existing at the time of approval before the Planning Commission. The City's response is that the landowner has failed to exhaust his administrative remedies and denies that the landowner has a vested right to develop his property under the zoning law existing at the time of approval before the Planning Commission.
The case is now before the Court on cross-motions for summary judgment. The Court finds that there is no material fact which is genuinely in dispute, and the matter may be determined at this time.
The Court, having considered the pleadings, exhibits, stipulations, and memoranda, finds that the landowner is entitled to the relief which he seeks.
The City Council, in order to administer its legislative function, properly granted the Planning Commission the power to hear and decide applications for site plans. After due consideration, the Planning Commission approved the landowner's site plan. Under current planning practice, *536the site plan has virtually replaced the building permit as the most vital document in the development process. When the site plan is approved, the building permit, except in rare situations, will be issued. The landowner cannot be deprived of such use by subsequent legislation.
Additionally, the rights of the parties should be decided according to the law as it existed when the site plan was approved, especially when there is no clear indication in the ordinance that the legislation is retroactive.